USCA11 Case: 20-14458    Date Filed: 10/29/2021   Page: 1 of 20




                                         [DO NOT PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14458
                 Non-Argument Calendar
                 ____________________


ROSA RODRIGUEZ obo R.C.,
a minor child,
                                            Plaintiff-Appellant,
versus
ACTING COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,
Nancy Berryhill,


                                          Defendant-Appellee.
USCA11 Case: 20-14458           Date Filed: 10/29/2021        Page: 2 of 20




2                         Opinion of the Court                     20-14458

                       ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
                D.C. Docket No. 1:19-cv-22548-KMM
                       ____________________


Before WILSON, ROSENBAUM, and LAGOA, Circuit Judges.
PER CURIAM:
       Rosa Rodriguez, on behalf of her minor son R.C.,1 appeals
the district court’s order affirming the administrative law judge’s
denial of R.C.’s application for supplemental security income un-
der the Social Security Act. For the reasons stated below, we af-
firm.
    I.      FACTUAL AND PROCEDURAL BACKGROUND
       R.C. was born to Rosa Rodriguez on October 8, 2007. He
applied for supplemental security income through counsel on May
8, 2015, alleging that he became disabled on October 8, 2007—i.e.,
that he was born disabled. The application asserted that R.C. has
attention deficit hyperactivity disorder (“ADHD”). The symptoms
of ADHD include difficulty attending to and completing tasks,
trouble paying attention, hyperactivity, and lack of concentration.


1Rodriguez’s son, the claimant, is referred to by his initials to preserve his
anonymity.
USCA11 Case: 20-14458       Date Filed: 10/29/2021     Page: 3 of 20




20-14458               Opinion of the Court                        3

Rodriguez indicated that R.C.’s ability to communicate was lim-
ited, that his ability to progress in learning was somewhat limited,
that his impairments affected his behavior with other people, and
that his ability to help himself and cooperate with others in caring
for his personal needs was impaired. Rodriguez stated that R.C.
took 5 milligrams of Focalin to manage his symptoms and that he
had to be separated from other children due to behavioral prob-
lems.
        On August 25, 2015, R.C.’s application was rejected by the
Social Security Administration (“SAA”) because, in its view, R.C.
was not disabled within the meaning of the relevant regulations.
Specifically, the “Disability Determination Explanation” stated that
R.C. had: (1) a “less than marked” limitation in acquiring and using
information; (2) a “marked” limitation in attending and completing
tasks; (3) no limitation in interacting and relating with others; (4)
no limitation in moving about and manipulating objects; (5) no lim-
itation in his health and physical wellbeing; and (6) a “less than
marked” limitation in caring for himself. Rodriguez filed for recon-
sideration. In mid-November 2015, the SSA affirmed that R.C. was
not disabled.
        Rodriguez then requested a hearing before an administra-
tive law judge. The hearing was held on November 7, 2017. The
administrative law judge rendered her decision on August 10, 2018.
First, the administrative law judge concluded that R.C. had not en-
gaged in substantial gainful activity since the filing date. Second,
the administrative law judge concluded that R.C.’s ADHD, speech
USCA11 Case: 20-14458       Date Filed: 10/29/2021     Page: 4 of 20




4                      Opinion of the Court                20-14458

and language impairment, and developmental delay in fine motor
skills were severe. Nevertheless, the administrative law judge con-
cluded that R.C. did not have an “impairment or combination of
impairments that” equaled “the listed impairments in 20 CFR Part
404, Subpart P, Appendix 1” and thus was not disabled within the
meaning of the regulation.
        In the fall of 2018, Rodriguez appealed the administrative
law judge’s denial to the SSA’s Appeals Council. On April 15, 2019,
the Appeals Council denied her request for review because it did
not find that the administrative law judge “abused [her] discre-
tion,” that there was “an error of law,” that the “decision [was] not
supported by substantial evidence,” or that “public interest” was
implicated.
       About two months later, on June 19, 2019, Rodriguez filed a
complaint in the District Court for the Southern District of Florida.
Rodriguez and the SSA cross-moved for summary judgment. Ro-
driguez made substantially the same arguments she makes here:
that the administrative law judge did not appropriately consider
the evidence of Doctors Maria Gorelick and Elsa Marban and erred
in finding that R.C.’s impairments did not at least functionally
equal the listed impairments.
       The case was assigned to a magistrate judge who, in her re-
port and recommendation, recommended that Rodriguez’s mo-
tion for summary judgment be denied and the SSA’s motion for
summary judgment be granted. First, the magistrate judge con-
cluded that the proffered evidence of Dr. Gorelick was not a
USCA11 Case: 20-14458       Date Filed: 10/29/2021     Page: 5 of 20




20-14458               Opinion of the Court                        5

“medical opinion[] that the administrative law judge was required
to weigh” and, even if it was considered as a medical opinion, the
failure to assign it weight was harmless as it was relied upon by the
administrative law judge and consistent with the judge’s findings.
Second, the magistrate judge found that the administrative law
judge did not err in assigning partial weight to Dr. Marban’s opin-
ion because it was at odds with other evidence and that, even if the
opinion was improperly discounted, the opinion was consistent
with the administrative law judge’s findings. Additionally, the
magistrate judge disagreed with Rodriguez that some of Dr. Mar-
ban’s evidence—the “Weschler Intelligence Scale” scores—consti-
tuted prima facie evidence of a marked or extreme limitation be-
cause, the magistrate judge said, the report did not translate the
scores into standard deviations. Finally, the magistrate judge con-
cluded that there was substantial evidence to support the adminis-
trative law judge’s finding that R.C. had “less than marked limita-
tion in the domain of acquiring and using information” and “did
not have a marked limitation in the domain of moving about and
manipulating objects.”
       Rodriguez objected to the district court, arguing that the
magistrate judge improperly discounted certain test score evidence
because it did not translate the scores into standard deviations.
Specifically, Rodriguez argued that “the conversion itself from per-
centile rank . . . to standard deviations[] is no more complicated
tha[n] reading a simple table” and does not involve any “interpre-
tation.”
USCA11 Case: 20-14458             Date Filed: 10/29/2021          Page: 6 of 20




6                           Opinion of the Court                        20-14458

        On September 29, 2020, the district court disagreed with Ro-
driguez’s objections and adopted the magistrate judge’s finding
that “discounting Dr. Marban’s opinion was not error.” 2 The dis-
trict court noted that the “report which contains the[] results does
not explain where Dr. Marban’s benchmarks are derived from, nor
what the scores mean in context.” While Rodriguez, in her objec-
tions to the report and recommendation, explained how to convert
percentile to standard deviation using a “simple table,” the district
court explained that neither the administrative law judge nor mag-
istrate judge had that table. The district court also independently
considered the table and noted that it “lists no author or explana-
tion as to how it was derived.” Finally, the district court noted that
“discounting Dr. Marban’s opinions” was especially appropriate
because “Dr. Marban’s test results were inconsistent with and un-
dercut by her opinions.” This timely appeal ensued.
                    II.     STANDARD OF REVIEW
       When an administrative law judge denies benefits and the
Appeals Council denies review, we review the administrative law
judge’s decision as the Social Security Commissioner’s final deci-
sion. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). “[W]e


2 The district court held that it did not “need [to] adopt the [magistrate judge’s]

finding that even if the ALJ had erred, any such error was harmless.” The
district court also stated that the magistrate judge did not err in finding that
Dr. Marban’s opinions comported with the administrative law judge’s deci-
sion—and thus would be harmless to exclude—because the magistrate judge
“did not have the benefit of Plaintiff’s explanation and conversion table.”
USCA11 Case: 20-14458           Date Filed: 10/29/2021   Page: 7 of 20




20-14458                Opinion of the Court                         7

review de novo the legal principles upon which the Commis-
sioner’s decision is based,” but “review the resulting decision only
to determine whether it is supported by substantial evidence.”
Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substan-
tial evidence “means—and means only—‘such relevant evidence as
a reasonable mind might accept as adequate to support a conclu-
sion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting
Consol. Edison Co. of N.Y. v. N.L.R.B., 305 U.S. 197, 229 (1938)).
“[T]he threshold” under the substantial evidence standard “is not
high.” Id. Finally, errors made by an administrative law judge will
not warrant reversal if they are harmless. See, e.g., Reeves v. Heck-
ler, 734 F.2d 519, 524 (11th Cir. 1984).
                         III.      ANALYSIS
       Despite the expansive, multi-factor, fact-intensive test for as-
certaining disability qualification, the issues in this case are quite
narrow. First, Rodriguez takes issue with how much weight the
administrative law judge gave to Doctors Marban and Gorelick’s
opinions. Second, Rodriguez argues that the administrative law
judge’s decision was not supported by substantial evidence.
       Before turning to the merits, we address first the applicable
law at issue in this case. A child under the age of eighteen is con-
sidered disabled, and thus entitled to benefits including supple-
mental security income, if the child has “a medically determinable
physical or mental impairment or combination of impairments that
causes marked and severe functional limitations . . . that has lasted
USCA11 Case: 20-14458             Date Filed: 10/29/2021          Page: 8 of 20




8                           Opinion of the Court                        20-14458

or can be expected to last for a continuous period of not less than
12 months.” 20 C.F.R. § 416.906.
        A “[m]arked and severe functional limitation[],” in turn, is
defined by a three step evaluation. Id. § 416.902(h); see id.
§ 416.924. First, if the child can engage in “substantial gainful ac-
tivity,” then the child is “not disabled regardless of . . . medical con-
dition.” Id. § 416.924(b). Second, the child’s impairment must be
determined to be “severe”; “a slight abnormality or a combination
of slight abnormalities that causes no more than minimal func-
tional limitations” is not sufficient. Id. § 416.924(c). Finally, the
child’s impairment “must meet, medically equal, or functionally
equal the listings,” which make up a long list of qualifying impair-
ments promulgated by the SSA. Id. § 416.924(d); see id. pt. 404,
subpt. P, app. 1 (listing impairments).
       To “functionally equal the listings,” the child’s impairment
may either A) “result in ‘marked’ limitations in two domains of
functioning”3 or B) result in “an ‘extreme’ limitation in one do-
main”4 of functioning. Id. § 416.926a(a). There are six domains of
functioning: “(i) Acquiring and using information; (ii) Attending



3 A “marked” limitation is one that “interferes seriously with [the child’s] abil-
ity to independently initiate, sustain, or complete activities”; it is “‘more than
moderate’ but ‘less than extreme.’” 20 C.F.R. § 416.926a(e)(2)(i).
4 An “extreme” limitation is one that “interferes very seriously with [the
child’s] ability to independently initiate, sustain, or complete activities”; it is
“more than marked.” 20 C.F.R. § 416.926a(e)(3)(i).
USCA11 Case: 20-14458        Date Filed: 10/29/2021     Page: 9 of 20




20-14458               Opinion of the Court                         9

and completing tasks; (iii) Interacting and relating with others; (iv)
Moving about and manipulating objects; (v) Caring for yourself;
and[] (vi) Health and physical well-being.” Id. § 416.926a(b)(1).
A. The Administrative Law Judge Appropriately Considered the
          Evidence of Doctors Gorelick and Marban.
       When making a disability determination, the SSA requires
its administrative law judges to consider “every medical opinion”
the SSA receives. 20 C.F.R. § 416.927(c). “Medical opinions” are,
in turn, “statements from acceptable medical sources that reflect
judgments about the nature and severity of [a claimant’s] impair-
ment(s), including [a claimant’s] symptoms, diagnosis and progno-
sis, what [the claimant] can still do despite impairment(s), and [the
claimant’s] physical or mental restrictions.” Id. § 416.927(a)(1).
        An administrative law judge “must state with particularity
the weight given to different medical opinions and the reasons
therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179
(11th Cir. 2011). Factors influencing the weight given to a medical
opinion include the length, nature, and extent of an examining or
treatment relationship, the amount of evidence it provides to bol-
ster its conclusions, its consistency with the record, and its degree
of specialization. See 20 C.F.R. § 416.927(c)(1)–(5).
       A medical opinion from a treating doctor “must be given
‘substantial or considerable weight’ unless ‘good cause’ is shown to
give it less weight.” Hargress v. Soc. Sec. Admin., Comm’r, 883
F.3d 1302, 1305 (11th Cir. 2018) (quoting Winschel, 631 F.3d at
USCA11 Case: 20-14458        Date Filed: 10/29/2021      Page: 10 of 20




10                      Opinion of the Court                  20-14458

1179). “Good cause exists ‘when the: (1) treating physician’s opin-
ion was not bolstered by the evidence; (2) evidence supported a
contrary finding; or (3) treating physician’s opinion was conclusory
or inconsistent with the doctor’s own medical records.’” Winschel,
631 F.3d at 1179 (quoting Phillips v. Barnhart, 357 F.3d 1232, 1241
(11th Cir. 2004)). This is not a searching inquiry; the administrative
law judge need only be specific, see Hunter v. Soc. Sec. Admin.,
Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (“We will not second
guess the ALJ about the weight the treating physician’s opinion de-
serves so long as he articulates a specific justification for it.”), and
need not address “every piece of evidence in [her] decision,” Dyer
v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).
 1. The Administrative Law Judge Sufficiently Considered and
          Evaluated the Records from Dr. Gorelick.
       Rodriguez argues that the administrative law judge in this
case failed to adequately address the medical opinion of the treating
psychiatrist, Dr. Gorelick. She says that “Dr. Gorelick extensively
documented the claimant’s symptoms, diagnoses, and prognoses”
in her notes, including about the effectiveness of the treatment plan
and R.C.’s ongoing symptoms. Hence, says Rodriguez, Dr. Gorel-
ick afforded the administrative law judge with a medical opinion.
Therefore, she asserts that the administrative law judge “was obli-
gated to articulate the weight she accorded” to that opinion.
      We need not decide if Dr. Gorelick’s notes are a medical
opinion or not; even if they are, Rodriguez has not shown that the
administrative law judge’s alleged error in not explicitly addressing
USCA11 Case: 20-14458       Date Filed: 10/29/2021     Page: 11 of 20




20-14458               Opinion of the Court                        11

the notes’ weight could have had any effect on the decision. First,
this is not a situation where the administrative law judge “reached
the result that [she] did by focusing upon one aspect of the evidence
and ignoring other parts of the record.” McCruter v. Bowen, 791
F.2d 1544, 1548 (11th Cir. 1986). Rather, the administrative law
judge factored the notes into the ultimate decision. For example,
the administrative law judge noted that “medical providers indi-
cated that [R.C.] is easily distracted and fidgety, needs frequent re-
direction, and has difficulty staying on task and completing work
independently” and cited to Dr. Gorelick’s notes saying substan-
tially the same thing.
       Second, the record does not support Rodriguez’s contention
that the administrative law judge mischaracterized Dr. Gorelick’s
notes. The administrative law judge considered several of R.C.’s
specific symptoms that were noted in the documents, including
R.C.’s distractibility, difficulty staying on task and completing work
independently, and hyperactivity. Neither is the administrative
law judge’s assessment that R.C. “was ‘overall’ stable on medica-
tion and was less distracted and more focused” an unfair character-
ization in light of the record. After R.C. was given a prescription
for five milligrams of Focalin, one of his providers noted that
“[R.C.] is stable on med[ication], less distracted and more focused
on tasks[, though] [s]till impulsive and rebellious.” And after his
dosage was increased to ten milligrams on June 25, 2015, the docu-
mentation noted an even more marked improvement.
USCA11 Case: 20-14458           Date Filed: 10/29/2021       Page: 12 of 20




12                        Opinion of the Court                     20-14458

        Third, and relatedly, nothing in Dr. Gorelick’s notes actually
contradicts the outcome in the hearing below; there is no reason
to think that the administrative law judge did not accord Dr. Gorel-
ick’s evidence controlling weight. The administrative law judge
cited to the Gorelick documents when she concluded that R.C.
“has a marked limitation in attending and completing tasks,” one
of the six domains that can show a functional equivalence to the
listings. See 20 C.F.R. § 416.926a(b)(1). Rodriguez has not ex-
plained how the Gorelick documents, which address the symptoms
of ADHD like low attention span and hyperactivity, could prove
any of the other five domains. We therefore conclude that the er-
ror of the administrative law judge, if any, was harmless.
    2. The Administrative Law Judge Sufficiently Considered and
        Evaluated the Medical Source Opinion from Dr. Marban.
        Next, Rodriguez argues that the administrative law judge
failed to accord proper weight to Dr. Marban’s evaluation of R.C.5
The administrative law judge accorded Dr. Marban only “[p]artial



5 Rodriguez’s argument here is actually two. First, she argues that the admin-
istrative law judge did not evaluate Dr. Marban’s “medical opinion” in line
with 20 C.F.R. § 416.927(c). Second, even if the administrative law judge did
properly evaluate the opinion, Rodriguez argues that the administrative law
judge did not have substantial evidence to conclude that R.C. lacked a marked
limitation in the domain of acquiring and using information in light of Dr.
Marban’s findings. Because the second argument calls into question whether
the administrative law judge had substantial evidence for her findings, we ad-
dress this argument in the substantial evidence portion of the decision.
USCA11 Case: 20-14458       Date Filed: 10/29/2021     Page: 13 of 20




20-14458               Opinion of the Court                        13

weight” because the administrative law judge found that “there
[was] no support” for Dr. Marban’s conclusion that R.C.’s “speech
and language deficits” posed “‘marked’ difficulties.” This was er-
ror, in Rodriguez’s view, because it overlooked every “other aspect
of Dr. Marban’s opinions even though the explicit purpose” of the
“evaluation was to determine whether [R.C.] had a learning disor-
der, not a speech and language disorder.”
        We conclude that the administrative law judge’s considera-
tion of the weight to accord to Dr. Marban was sufficient. To begin
with, the administrative law judge’s finding was explicit: Dr. Mar-
ban’s evidence was accorded “[p]artial weight.” In light of that, and
the more general discussion of Dr. Marban’s findings in the admin-
istrative law judge’s decision, there is no question that Marban’s
medical opinion was “evaluate[d].” 20 C.F.R. § 416.927(c).
       This leaves us to consider whether the administrative law
judge’s evaluation was supported by substantial evidence. In as-
sessing the evidence, we are guided by the principle that we may
neither “decide the facts anew, reweigh the evidence, [] substitute
our judgment for that of the [administrative law judge],” Winschel,
631 F.3d at 1178 (quoting Phillips, 357 F.3d at 1240 n.8), nor require
“that the ALJ specifically refer to every piece of evidence in [her]
decision,” Dyer, 395 F.3d at 1211.
      We conclude that the administrative law judge’s decision
was supported by substantial evidence. The administrative law
judge noted that the record supported Dr. Marban’s finding that
R.C. had “speech and language deficits,” but not that those deficits
USCA11 Case: 20-14458       Date Filed: 10/29/2021     Page: 14 of 20




14                     Opinion of the Court                 20-14458

were drastic enough to “pose ‘marked’ difficulties.” Specifically,
the administrative law judge credited a Speech and Language Eval-
uation Report which found that, though R.C.’s speech quality was
impeded by a lisp, he was 100 percent intelligible. To find that the
administrative law judge’s decision was not supported by substan-
tial evidence would require us to reweigh the evidence. While the
administrative law judge did not explicitly address every aspect of
Dr. Marban’s evaluation in her weight-assignment, she was not re-
quired to do so. Neither does it appear that the administrative law
judge unfairly ignored those other aspects. For example, she cited
the evaluation when noting that “[R.C.’s] academic skills were in
the high average range.”
B. Substantial Evidence Supports the Administrative Law Judge’s
    Finding that Claimant’s Impairments Did Not Functionally
                        Equal the Listings.
        Finally, Rodriguez argues that the administrative law judge
could not have concluded, based on substantial evidence, that
R.C.’s impairments did not functionally equal the listings. As rele-
vant here, a claimant may functionally equal the listings by having
a “marked impairment” in at least two of the six domains of func-
tioning. 20 C.F.R. § 416.926a(a). A “marked impairment” is one
that “interferes seriously with [the child’s] ability to independently
initiate, sustain, or complete activities.” Id. § 416.926a(e)(2)(i). A
“marked limitation” would be reflected by “standardized test
scores that are at least two . . . standard deviations below the
mean.” Id.
USCA11 Case: 20-14458       Date Filed: 10/29/2021    Page: 15 of 20




20-14458               Opinion of the Court                       15

       Rodriguez challenges the administrative law judge’s findings
in only two of the six domains of functioning: “Acquiring and using
information” and “Moving about and manipulating objects.” Id.
§ 416.926a(b)(1). Because the administrative law judge concluded
that R.C. has a marked limitation in the domain of “attending and
completing tasks,” a marked limitation in either of the other two
domains would entitle R.C. to supplemental security income.
1. The Administrative Law Judge’s Conclusion that R.C. Did Not
    Have a Marked Limitation Acquiring and Using Information
            Was Supported by Substantial Evidence.
       The domain of “acquiring and using information” considers
a child’s ability to perceive, understand, and apply information
based on his age. Id. § 416.926a(g). A child between the age of six
and twelve without an impairment should be able to “read, write,
and do math, and discuss history and science” in both “academic”
and “daily living situations.” Id. § 416.926a(g)(2)(iv). An impair-
ment in this area might manifest itself in the form of a lack of “un-
derstanding of words about space, size, or time,” an inability to
“rhyme,” poor memory, “difficulty solving mathematics ques-
tions,” or “talk[ing] only in short, simple sentences.” Id.
§ 416.926a(g)(3).
      In finding that R.C. had a less than marked limitation in “ac-
quiring and using information,” the administrative law judge noted
that:
USCA11 Case: 20-14458       Date Filed: 10/29/2021    Page: 16 of 20




16                     Opinion of the Court                20-14458

      The claimant’s teachers stated that the claimant has a
      problem in acquiring and using information because
      he needs to be redirected during tasks and needs help
      staying on tasks in order to complete activities. De-
      spite the claimant’s ADHD, he nonetheless earned
      mostly A’s, B’s, and C’s on his report card. He passed
      the fourth grade, did fairly well in school, and re-
      ceived awards at the end of the school year. During
      a learning disability consultative evaluation, the
      claimant had a full scale IQ in the low average range,
      fluid reasoning in the average range, and verbal com-
      prehension in the extremely low range. His written
      language ability was in the advanced range, written
      expression was in the average to very superior range,
      and overall ability to express himself in writing was
      average to advanced. His academic achievement was
      in the average range in math. Overall, his academic
      skills were in the high average range compared to
      others at his age level.
(citations omitted).
       Rodriguez asserts that the administrative law judge improp-
erly ignored Dr. Marban’s comprehensive evaluation by finding,
among other things, that R.C. was in the 0.1 percentile of verbal
similarities, the 5th percentile in vocabulary, the 9th percentile of
digit span working memory, the 1st percentile of verbal compre-
hension, and the 13th percentile of Full Scale IQ. Rodriguez argues
USCA11 Case: 20-14458         Date Filed: 10/29/2021       Page: 17 of 20




20-14458                 Opinion of the Court                           17

that because percentiles “can be easily converted to” Z-scores, 6 the
administrative law judge erred by not accounting for the Z-score
of R.C.’s results, which would have been at least “two standard de-
viations below the mean.”
       As an initial matter, the issue before us is whether there was
substantial evidence to support the administrative law judge’s de-
cision, not whether there could be substantial evidence in the rec-
ord to support a different decision. See, e.g., Shinn ex rel. Shinn v.
Comm’r of Soc. Sec., 391 F.3d 1276, 1282 (11th Cir. 2004) (“If the
Commissioner’s decision is supported by substantial evidence we
must affirm, even if the proof preponderates against it.” (quoting
Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir.1996))). Thus, high-
lighting proof in the record that supports a party’s desired out-
come, without explaining why the administrative law judge’s prof-
fered reasoning was itself flawed, does not warrant a reversal.
        Even so, we conclude that the administrative law judge did
not improperly discount the evaluation results. Because Rodriguez
failed to present the converted Z-scores to the administrative law
judge, we cannot conclude that the administrative law judge ig-
nored results that were not presented to her. Cf. McCruter, 791
F.2d at 1548 (“[The ALJ] could have reached the result he did only
by ignoring the objective medical evidence regarding [the claim-
ant’s] physical condition and also the evidence of the government’s


6A Z-score reflects the number of standard deviations that a given point is
above or below the mean in a data set.
USCA11 Case: 20-14458        Date Filed: 10/29/2021      Page: 18 of 20




18                      Opinion of the Court                   20-14458

vocational expert . . . .”). We therefore affirm the district court’s
finding that the magistrate judge and administrative law judge did
not err in failing to “sua sponte convert Dr. Marban’s raw test
scores to standard deviations.”
        Moreover, even if Dr. Marban’s evaluation did constitute
prima facie evidence of a marked limitation, her own testimony
undercut its weight. In addition to the low percentile scores, and
the Z-score analogs, Dr. Marban found that R.C.’s “sight reading
ability and spelling are very advanced. . . . [H]is fluency with read-
ing tasks is advanced[,] . . . [and his] writing ability is advanced.” In
light of her additional note that “[R.C.’s] scores may have been im-
pacted to some extent by his high level of distractibility,” it would
not be error for the administrative law judge to decline to extend
controlling weight to the findings, even if they could prima facie
show a marked limitation.
       Second, Rodriguez argues that the administrative law judge
ignored the results of R.C.’s language evaluation. We conclude
that this argument is without merit. First, the administrative law
judge cited the evaluation in her report when she concluded that
“[R.C.’s] speech was 100% intelligible despite having a lisp.” Sec-
ond, this argument suffers from the same impediment as the Mar-
ban argument—the question is whether the decision was sup-
ported by substantial evidence, not whether there is contradictory
evidence in the record. We therefore conclude that the adminis-
trative law judge’s finding that R.C. lacked a marked limitation in
this domain was supported by substantial evidence.
USCA11 Case: 20-14458       Date Filed: 10/29/2021    Page: 19 of 20




20-14458               Opinion of the Court                       19

2. The Administrative Law Judge’s Conclusion that R.C. Did Not
    Have a Marked Limitation Moving About and Manipulating
         Objects Was Supported by Substantial Evidence.
       The domain of “moving about and manipulating objects”
considers a child’s “gross and fine motor skills.” 20 C.F.R.
§ 416.926a(j). A child between the ages of six and twelve without
an impairment should be able to “move at an efficient pace,” “en-
joy a variety of physical activities,” “use many kitchen and house-
hold tools independently, . . . and write.” Id. § 416.926a(j)(2)(iv).
An impairment in this area might manifest itself in the form of
“muscle weakness, joint stiffness, or sensory loss,” “jerky or disor-
ganized locomotion or difficulty with [] balance,” “difficulty coor-
dinating gross motor movements,” “difficulty with sequencing
hand or finger movements,” “difficulty with fine motor move-
ment,” or “poor eye-hand coordination.” Id. § 416.926a(j)(3).
     The administrative law judge found that R.C. had a less than
marked limitation in “moving about and manipulating objects”:
      The claimant participated in occupational therapy be-
      cause he was noted to have difficulty with isolating
      finger movements, using a template to draw a simple
      picture, tie a knot, draw a simple picture, color a pic-
      ture, draw within angled and curved paths, print let-
      ters, numbers, and simple words, and cut out a pic-
      ture with scissors. He was noted to have a ‘delay in
      age appropriate fine motor skills.’ Despite his fine
      motor deficits, the claimant admitted that he is
USCA11 Case: 20-14458        Date Filed: 10/29/2021     Page: 20 of 20




20                      Opinion of the Court                 20-14458

       nonetheless able to help with household chores and
       play soccer with his friends.
(citation omitted).
       Rodriguez argues that the administrative law judge improp-
erly ignored an evaluation from an occupational therapist tending
to show R.C.’s ambulatory impairments. Specifically, she asserts
that R.C.’s scores for motor coordination were very low, that R.C.
had difficulty with copying and writing words and sentences, and
that R.C. had difficulty connecting dots and identifying shapes.
        The administrative law judge did not ignore this evidence.
The administrative law judge’s decision specifically cited the prof-
fered evaluation for the limitations Rodriguez points out. She also
quoted verbatim from an earlier report from the same occupa-
tional therapist when she said that R.C. had difficulty “isolating fin-
ger movements.” There is no question, from the administrative
law judge or the SSA, that R.C. has limitations with fine motor
skills. Nevertheless, the administrative law judge considered both
“gross and fine motor skills.” Id. § 416.926a(j) (emphasis added).
Because the decision is supported by substantial evidence and it is
not our place to reweigh the evidence, we affirm the decision of
the administrative law judge. See Winschel, 631 F.3d at 1178.
                       IV.    CONCLUSION
       For the foregoing reasons, we therefore affirm the district
court’s judgment.
       AFFIRMED.